
	
		II
		110th CONGRESS
		1st Session
		S. 2211
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2007
			Mr. Whitehouse (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure the recovery, resiliency, and health of ocean,
		  coastal, and Great Lakes ecosystems, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Warming and
			 Acidification Coastal and Ocean Resiliency Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—National policy for ocean, coastal, and Great Lakes
				ecosystem health and resiliency
					Sec. 101. National policy on ocean, coastal, and great lakes
				ecosystem health and resiliency.
					Sec. 102. National ocean, coastal, and Great Lakes resiliency
				strategy.
					Sec. 103. Advisory Board.
					Sec. 104. Implementation of national strategy.
					Sec. 105. Reports.
					Sec. 106. Authorization of appropriations.
					TITLE II—Planning for climate change in coastal zone
					Sec. 201. Planning for climate change in coastal
				zone.
				
			2.FindingsCongress finds that—
			(1)healthy, diverse,
			 and productive coastal, ocean, and Great Lakes ecosystems, communities, and
			 habitats are critical to securing the full range of natural resource benefits
			 for the United States;
			(2)healthy
			 ecosystems are more resilient than degraded ecosystems;
			(3)resilient
			 ecosystems can better adapt to changing environmental conditions, including
			 global warming and ocean acidification;
			(4)the effects of
			 global warming, including relative sea level rise and ocean acidification pose
			 significant threats to healthy ocean, coastal, and Great Lakes ecosystems;
			 and
			(5)policies and
			 programs designed to ensure the recovery, resilience, and health of coastal,
			 ocean, and Great Lakes ecosystems and the resources of the ecosystems in the
			 face of environmental change are an urgent national priority.
			3.DefinitionsIn this Act:
			(1)Ecological
			 processes
				(A)In
			 generalThe term ecological processes means the
			 biological, chemical, and physical interactions between the biotic and abiotic
			 components of an ecosystem.
				(B)InclusionsThe
			 term ecological processes includes—
					(i)nutrient
			 cycling;
					(ii)pollination;
					(iii)predator-prey
			 relationships;
					(iv)soil
			 formation;
					(v)gene flow;
					(vi)hydrologic
			 cycling;
					(vii)decomposition;
			 and
					(viii)disturbance
			 regimes, such as fire and flooding.
					(2)Habitat
				(A)In
			 generalThe term habitat means the physical,
			 chemical, and biological properties that are used by wildlife for growth,
			 reproduction, and survival.
				(B)InclusionsThe
			 term habitat includes aquatic and terrestrial plant communities,
			 food, water, cover, and space on a tract of land, in a body of water, or in an
			 area or region.
				(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(5)WildlifeThe
			 term wildlife means—
				(A)any species of
			 wild, free-ranging fauna, including fish and other aquatic species; and
				(B)any fauna in a
			 captive breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
				INational policy
			 for ocean, coastal, and Great Lakes ecosystem health and resiliency
			101.National
			 policy on ocean, coastal, and great lakes ecosystem health and
			 resiliencyIt is the policy of
			 the Federal Government, in cooperation with State, tribal, and affected local
			 governments, other concerned public and private organizations, coastal and
			 ocean resource users, and citizens to take effective measures—
				(1)to ensure the
			 recovery, resiliency, and health of ocean, coastal, and Great Lakes
			 ecosystems;
				(2)to predict, plan
			 for, and mitigate the impact on coastal, ocean, and Great Lakes ecosystems from
			 global warming, including relative sea level rise, and from ocean
			 acidification;
				(3)to plan for and
			 mitigate the impact of the development of offshore alternative energy resources
			 and appropriate carbon capture and sequestration activities; and
				(4)to cooperate and
			 collaborate to support improved and enhanced ocean and coastal management in
			 the United States.
				102.
			 National ocean, coastal, and Great Lakes resiliency strategy
				(a)Requirement
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall implement the national policy under section 101
			 by establishing a national strategy to protect, maintain, and restore coastal
			 and marine ecosystems so that the ecosystems are more resilient and better able
			 to withstand the additional stresses associated with global warming, including
			 relative sea level rise, and with ocean acidification.
					(2)MeasuresIn
			 establishing the national strategy, the Secretary shall provide for research
			 and design of practical measures—
						(A)to avoid,
			 alleviate, or mitigate the impact of global warming, including relative sea
			 level rise, and of ocean acidification on ocean, coastal, and Great Lakes
			 ecosystems and resources in the United States; and
						(B)to ensure the
			 recovery, resiliency, and health of ocean, coastal, and Great Lakes
			 ecosystems.
						(3)AdministrationBefore
			 and during the development of the national strategy, the Secretary
			 shall—
						(A)base the national
			 strategy on the best available science;
						(B)consult
			 with—
							(i)the
			 Secretary of the Interior;
							(ii)the
			 Administrator of the Environmental Protection Agency;
							(iii)Regional
			 Fishery Management Councils;
							(iv)State coastal
			 management and fish and wildlife agencies;
							(v)Indian
			 tribes;
							(vi)local
			 governments;
							(vii)conservation
			 organizations;
							(viii)scientists;
			 and
							(ix)other interested
			 stakeholders; and
							(C)provide public
			 notice and opportunity for comment.
						(b)Contents
					(1)In
			 generalThe Secretary shall include in the national strategy
			 prioritized goals and measures and a plan for implementation (including a
			 timeframe)—
						(A)to incorporate
			 climate change adaptation strategies into the planning and management of ocean
			 and coastal programs and resources administered by the Department of
			 Commerce;
						(B)to incorporate
			 the strategies into the planning and management of ocean and coastal resources
			 administered by Federal and non-Federal governmental entities other than the
			 Department of Commerce;
						(C)to support
			 predictions of relative sea level rise;
						(D)to protect,
			 maintain, and restore coastal and marine ecosystems so that the ecosystems are
			 more resilient and better able to withstand the additional stresses associated
			 with global warming, including relative sea level rise, and with ocean
			 acidification;
						(E)to protect ocean
			 and coastal species from the impact of global warming and ocean
			 acidification;
						(F)to incorporate
			 adaptation strategies for relative sea level rise into coastal zone
			 planning;
						(G)to protect and
			 restore ocean and coastal habitats to build healthy and resilient ecosystems,
			 including the purchase of coastal and island land; and
						(H)to promote the
			 development of plans to mitigate at the community level the economic
			 consequences of global warming, including relative sea level rise and ocean
			 acidification.
						(2)Coordination
			 with other plansIn developing the national strategy, the
			 Secretary shall, to the maximum extent practicable—
						(A)take into
			 consideration research and information contained in—
							(i)Federal,
			 regional, and State management and restoration plans;
							(ii)the reports of
			 the Pew Oceans Commission and the United States Commission on Ocean Policy;
			 and
							(iii)any other
			 relevant reports and information; and
							(B)encourage and take
			 into account regional plans for protecting and restoring the health and
			 resilience of ocean and coastal ecosystems, including the Great Lakes.
						(c)RevisionsNot
			 later than 5 years after the date of the initial establishment of the national
			 strategy and each 10 years thereafter, the Secretary shall revise the national
			 strategy to reflect—
					(1)new information
			 on the impact of global warming, including relative sea level rise, and of
			 acidification on ocean, coastal and Great Lakes ecosystems and the resources of
			 the ecosystems; and
					(2)advances in the
			 development of strategies for adapting to or mitigating for the impact.
					(d)ImplementationTo
			 achieve the goals of the national strategy, each Federal agency shall (directly
			 and in cooperation with other agencies) implement measures for the conservation
			 of ocean, coastal, and Great Lakes ecosystems under the jurisdiction of the
			 Federal agency that promote the national strategy established under this
			 section.
				103.Advisory
			 Board
				(a)In
			 generalThe Secretary shall establish and appoint the members of
			 an Advisory Board that is composed of not less than 10, and not more than 20,
			 members recommended by the President of the National Academy of Sciences with
			 expertise in ocean, coastal, and Great Lakes biology, ecology, fisheries,
			 climate change, ocean acidification, and other relevant disciplines, including
			 economics at the community level.
				(b)FunctionThe
			 Advisory Board shall—
					(1)provide
			 scientific and technical advice and recommendations to the Secretary on—
						(A)the impact of
			 global warming, including relative sea level rise, and of acidification on
			 ocean and coastal ecosystems, resources, ecological and coastal communities,
			 and habitats; and
						(B)strategies and
			 mechanisms to mitigate the impact of global warming, including relative sea
			 level rise, and of acidification on ocean and coastal ecosystems;
						(2)advise the
			 Secretary on priorities for research or information collection; and
					(3)advise the
			 Secretary on priority needs for achieving systematic improvements in ocean and
			 coastal resiliency for the purposes of section 102.
					104.Implementation
			 of national strategy
				(a)In
			 generalOf the amount that is made available to carry out this
			 title for each fiscal year—
					(1)40 percent shall
			 be made available for the carrying out of Federal responsibilities to develop
			 and implement the national strategy established under section 102; and
					(2)60 percent shall
			 be used to make grants under subsection (b).
					(b)Grants
					(1)In
			 generalThe Secretary shall make grants to eligible entities to
			 pay the Federal share (as determined by the Secretary) to carry out activities
			 that contribute to or result in protecting, maintaining, or restoring the
			 resilience and health of coastal, ocean, and Great Lakes ecosystems and
			 resources, including planning and scientific research to support such
			 purposes.
					(2)Eligible
			 entitiesTo be eligible to receive a grant under this subsection,
			 an entity shall be—
						(A)a Federal
			 agency;
						(B)an agency of a
			 State or political subdivision;
						(C)a regional
			 partnership;
						(D)an Indian
			 tribe;
						(E)an institution of
			 higher education; or
						(F)a nongovernmental
			 organization.
						(3)Eligible
			 usesA grant provided under this subsection may only be used to
			 carry out an activity described in paragraph (1) that is approved by the
			 Secretary.
					(4)PrioritizationIn
			 approving applications under this subsection, the Secretary shall give priority
			 to proposals that—
						(A)implement
			 measures to enhance the health or resilience of coastal, ocean, or Great Lakes
			 areas of national significance, including biological, historical, and cultural
			 measures;
						(B)result in
			 systematic improvements to the resilience and health of coastal and ocean
			 ecosystems and resources;
						(C)are sufficiently
			 cooperative and broad in geographic scope to address the problem or need;
			 and
						(D)demonstrate
			 cost-effectiveness based on ecosystems services provided per dollar of Federal
			 expenditure, including consideration of the potential for a funding
			 match.
						(5)GuidanceThe
			 Secretary shall issue guidance regarding a process for—
						(A)the approval or
			 disapproval of applications for grants under this subsection, including
			 opportunities for public comment; and
						(B)the establishment
			 of annual and multiyear national funding priorities.
						(6)Evaluation
						(A)In
			 generalThe Secretary shall establish a system to provide for an
			 annual external evaluation of each grant that measures the progress of
			 implementation of the grant against the goals and objectives of the grant
			 project.
						(B)Public
			 availabilityThe Secretary shall make the results of the
			 evaluations publicly available.
						105.Reports
				(a)National
			 academy of sciencesThe Secretary shall enter into an arrangement
			 with the National Academy of Sciences under which the Academy shall report to
			 Congress, not later than 2 years after the date of enactment of this Act, on
			 the current and projected impact of global warming, including relative sea
			 level rise, of ocean acidification, and on effective mitigation strategies for
			 the ocean, coastal, and Great Lakes ecosystems and resources of the United
			 States.
				(b)Report to
			 CongressThe Secretary shall make available to Congress a copy of
			 the strategy and implementation plan established under this title (including
			 any updates to the strategy and plan).
				106.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			IIPlanning for
			 climate change in coastal zone
			201.Planning for
			 climate change in coastal zone
				(a)In
			 generalThe Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended
			 by adding at the end the following:
					
						320.Climate change
				resiliency planning
							(a)DefinitionsIn
				this section, the terms ecological processes,
				habitat, and wildlife have the meanings given those
				terms in section 3 of the Global Warming and
				Acidification Coastal and Ocean Resiliency Act.
							(b)ProgramThe
				Secretary shall establish, consistent with the national policies established
				under section 303, a coastal climate change resiliency planning and response
				program to—
								(1)provide assistance
				to coastal states to develop and implement coastal climate change resiliency
				plans pursuant to approved management programs approved under section 306, to
				prepare for and reduce, in an environmentally sensitive manner, the negative
				consequences to the coastal zone that may result from global warming and ocean
				acidification; and
								(2)provide financial
				and technical assistance and training to enable coastal states to implement
				plans developed pursuant to this section through enforceable policies of the
				coastal states.
								(c)GuidelinesNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the coastal states, shall issue guidelines for the
				implementation of the grant program established under subsection (d).
							(d)Climate change
				resiliency planning grants
								(1)In
				generalSubject to the availability of appropriations, the
				Secretary may make a grant to any coastal state for the purpose of developing
				and implementing climate change resiliency plans pursuant to guidelines issued
				by the Secretary under subsection (c).
								(2)Plan
				content
									(A)In
				generalA plan developed with a grant under this section shall
				include adaptation strategies for fish and wildlife, fish and wildlife habitat,
				and associated ecological process as are necessary to assist fish and wildlife,
				fish and wildlife habitat, and associated ecological processes to adapt to,
				become resilient to, and mitigate the impact of, global warming and ocean
				acidification.
									(B)InclusionsThe
				plans shall specifically include—
										(i)adaptive
				management strategies for land and water use to respond or adapt to changing
				environmental conditions, including strategies to protect biodiversity and
				establish habitat buffer zones, migration corridors, and climate refugia;
				and
										(ii)requirements—
											(I)to initiate and
				maintain long-term monitoring of environmental change to assess coastal zone
				resiliency; and
											(II)if necessary, to
				adjust adaptive management strategies and new planning guidelines to attain the
				policies under section 303.
											(3)AllocationGrants
				under this section shall be—
									(A)available only to
				coastal states with management programs approved by the Secretary under section
				306; and
									(B)allocated among
				the coastal states in a manner consistent with regulations promulgated pursuant
				to section 306(c).
									(4)PriorityIn
				the awarding grants under this subsection, the Secretary may give priority to
				any coastal state that has received grant funding to develop program changes
				pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section
				309(a).
								(5)Technical
				assistanceThe Secretary may provide technical assistance to a
				coastal state (consistent with section 310) to ensure the timely development of
				plans supported by grants awarded under this subsection.
								(6)Federal
				approvalIn order to be eligible for a grant under subsection
				(e), a coastal state shall have the plan of the coastal state developed under
				this section approved by the Secretary.
								(e)Coastal
				resiliency project grants
								(1)In
				generalSubject to the availability of appropriations, the
				Secretary may make grants to any coastal state that has a climate change
				resiliency plan approved under subsection (d)(6) for implementation of the
				plan.
								(2)Program
				requirements
									(A)In
				generalNot later than 90 days after the date of approval of the
				first plan approved under subsection (d)(6), the Secretary shall publish in the
				Federal Register requirements regarding applications, allocations, eligible
				activities, and all terms and conditions for grants awarded under this
				subsection.
									(B)Merit-based
				awardsNo less than 30 percent of the funds made available for
				any fiscal year for grants under this subsection shall be awarded through a
				merit-based competitive
				process.
									.
				(b)Authorization of
			 appropriationsSection 318(a)
			 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464(a)) is
			 amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding by
			 adding at the end the following:
						
							(3)for grants under
				subsections (d) and (e) of section 320, such sums as are necessary for each
				fiscal
				year.
							.
					
